DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 3, 5, 6, 11, 13, 14, 16, 17, 19 and 23 have been canceled.  Claims 1, 4, 7-10, 12, 15, 18, 20-22, 24 and 25 are pending and examined on the merits.

It is noted that a certified copy of the foreign prioirty doc, EP16168255.4, has not been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-10, 12, 15, 18, 20-22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) Claim 1 is vague and indefinite in the recitation in section b) of 5-80 amino acids consisting essentially of, or comprising 10 to 60% serine because 10% of 5 amino acids is one half of an amine acid.  For purpose of examination, the claim will be read as 10 to 80 amino acids rather than 5 to 80 amino acids. 
(B) Claim 4 is vague and indefinite because it is unclear if the amio acid sequences of claim 4 encompassing linking moieties which are at least 85% identical to any of SEQ ID NO: 3-
(C) Claims 7 and 8 are vague and indefinite due to reliance on canceled claim 6.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-10, 12, 15, 18, 20-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for targeted compound comprising one or more  linking moieties consisting of 10-80 amino acids consisting essentially of, or comprising 20-60% alanine, 20-40% proline and 10-60% serine, and wherein  no more than 3-5 consecutive amino acid residues are identical, does not reasonably provide enablement for targeted compound comprising one or more  linking moieties consisting of 10-80 amino acids consisting essentially of, or comprising 20-60% alanine, 20-40% proline and 10-60% serine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 
Schlapschy et al (WO2008/155134) teach that the hydrodynamic volume of a functional protein that is fused to a random coil domain is dramatically increased and the biological activity mediated by the functional protein that is fused to the random coil  is preserved (page 11, lines 9-14).  Schlapschy et al teach that amino acid polymers adopting random coil conformation under physiological conditions comprise more than 20% but less than 40% proline (page 13, lines 2-4), more than 20% but  less than 50% alanine (page 13, lines 12-13) and more than 10% , but less than 50% serine (page 13, lines 17-18).  Schlapschy et al teach that in the random coil, no more than 3-5 consecutive amino acids are identical (page 12, lines ).  Schlapschy-2 et al (Engineering, Design & Selection, 2013, Vol.26, pp. 489-501) teach that homopolymers of Alanine form an α-helix, homopolymers of Serine form a β-sheet and homopolymers of Proline form a type II trans-helix (pages 490-491, bridging paragraph).  Schlapschy-2 et al teach that in order to maintain a random coli structure it was necessary to avoid 2, 3 or 4 residue repeats  as they typically occur in  in secondary structures such as the beta sheet, alpha helix or collagen triple helix (page 491, first column, lines 11-15).  Schlapschy-2 et al teach that the presence of the random coil provides a degree of added solubility to its fusion partner and does not shield the fusion partner (page 497, first column, lines 1-7 of the third full paragraph).  Schlapschy-2 et al teach that  “PASylation” provides an expanded hydrodynamic volume due to the random coil which slows down elimination through the kidneys (pages 491-492, bridging sentence and page 496, lines 1-6 under “Discussion”).
When given the broadest reasonable interpretation the instant claims encompass linking moieties consisting of 10-80 amino acids consisting essentially of, or comprising 20-60% alanine, 20-40% proline and 10-60% serine with consecutive repeats of Ala, Pro and/or Ser, such that the linking moieties do not provide a random coil.  Neither the specification nor the prior art provide a specific use for linking moieties that do not form the random coli and do not impart the larger hydrodynamic volume to biopharmaceutical proteins to which they are attached.    One of skill in the art would be subject to undue experimentation in order to use the broadly claimed linking moieties with consecutive repeats within the primary amino acid sequence resulting in a . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 15, 18, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlapschy et al (WO2008/155134) in view of Cao et al (Oncogene, 2014, Vol. 33, pp. 429-439), Veendaal et al (PNAS, 2002, Vol. 99, pp. 7866-7871), McCombs and Owen (The AAPS Journal, 2015, Vol. 7, pp. 339-351), Chari et al (Angew. Chem. Int. Ed. 2014, Vol. 53, pp. 3796-3872, and Koniev and Wagner (Chem Soc Rev, 2015, Vol. 44, pp. 5495-5551).
Claim 1 is drawn, in part, to a targeted compound comprising (a) a targeting domain consisting of an antibody or an antibody fragment, wherein the antibody or antibody fragment is capable of binding a target with a binding constant, KD, of 5 nM or less; (b) one or more linking moieties consisting of 10-80 amino acids consisting essentially of, or comprising 20-60% Ala, 20-40% Pro and 10-60% Ser; and (c)one or more coupling sites at the C or N terminus of the at least one linking moiety, wherein the coupling site consists of a single Cys, and wherein at least one of the one or more coupling sites.  Claim 9 specifies that in the targeted compound of claim 1, the targeting domain  is an antibody fragment.  Claim 10 requires that the targeted compound further comprises an amino acid sequence of 10-80 amino acids immediately C-terminal to the 
Claim 22 is drawn, in part, to a method of treating a cancer comprising contacting a cancer cell present in a subject with the targeted compound of claim 1, wherein the targeting domain binds to a cancer antigen present on the cancer cell.
Schlapschy et al teach amino acid sequences consisting of Ala, Ser and Pro adopt random coil conformation under physiological conditions (page 11, lines 3-5).  Schlapschy et al teach that the amino acids forming the random coil have no more than 6 consecutive amino acids, comprise less than 40% Pro (page 11, lines 1-7 of the bottom paragraph), less than about 50% Ala (page 13, lines 9-13) and less than about 50% Ser (page 13, lines 14-18) or 35% Pro, 50% Ala and 15% Ser (page 13, lines 1-3 of the third full paragraph). Schlapschy et al teach that the random coil serves to greatly increase the hydrodynamic volume of a functional protein to which it is attached while maintaining the function of the protein to which it is attached (page 11, lines 9-14).  Schlapschy et al teach that in contrast to HSA, and  Igs, recombinant antibody fragments suffer from rapid blood clearance, in particular for proteins having a size below  the threshold value for kidney filtration of about 70 kDa (page 1, lines 1-8 of the second paragraph). Schlapschy et al teach that intravenously administered biologically active proteins which are modified to comprise a random coil domain  display an unexpected prolongation of plasma half-life (pages 3-4,bridging paragraph).  Schlapschy et al teach a biologically active protein comprising a first domain mediating a biological activity and a second domain comprising an amino acid sequence forming a random coli conformation (page 3, 4th full paragraph).  Schlapschy et al teach 
Schlapschy et al teach that biological proteins of the invention include binding proteins, immunoglobulins and antibody fragments (page 21, lines 19-22) lipocalins or various types of scaffold-derived binding proteins as described by Skerra et al (J of Mol Recog, 2000, Vol. 13, pp. 167-187) (pages 21-22, bridging paragraph).  Schlapschy et al teach that the proteins of the invention may consist of more than two domains and may comprise additional linker structure like a protease cleavage site, and includes a domain of antibody fragments for tumor-targeting associated with a domain for an anti-tumor toxin (page 7, lines 6-11 of the middle paragraph).  Schlapschy et al teach that the biological active protein may represent a protein conjugate wherein a protein of interest , or a polypeptide/polypeptide stretch/amino acid sequence having or mediating biological activity is conjugated via a non-peptide bond  to an amino acid sequence which forms a random coil conformation (page 23, lines 4-8 of the 2nd full paragraph). Schlapschy et al teach that non peptide bonds useful for cross-linking proteins known in the art include disulfide bonds, thioether bonds, covalent bonds induced by DSS or sulfo-SMPB (page 23, lines 8-13 of the second full paragraph).
       Cao et al teach the fusion of the anti-Her antibody derived from Herceptin, designated 4D5, with a recombinant Gelonin moiety as a cytotoxic payload for the anti-Her binding moiety (pages 429-430 bridging sentence).  Cao et al teach that the flexible linker GGGGS was used at the C-terminus or the N-terminus of the of the scFv, and the binding affinities of the two scFv conjugates were 0.105 nM and 0.142 nM, respectively and the binding affinity of a bivalent 
Veendaal et al teach a VEGF121-recombinant gelonin fusion toxin targeting the VEGF receptor, wherein the fusion toxin was 60-fold more toxic to cells expressing VEGF receptor (KDR) in log-phase growth than it was to the same cells grown to confluence and rested (page 7869, lines 1-3 under the heading “Selective Cytotoxicity of VEGF121/rGEL for Dividing…”).  Veendaal et al teach that the log-phase KDR+ cells were more sensitive to rGEL than the confluent resting cells (page 7869, lines 3-7 under the heading “Selective Cytotoxicity of VEGF121/rGEL for Dividing…”).  
McCombs and Owen teach that the vast majority of ADC payloads in clinical trials are either anti-mitotic or DNA damaging (page 8/13, lines 1-2 of the fifth paragraph under “Payload”) and that DNA damaging drugs used as immunotoxins include duocarmycin, pyrrolobenzodiazipine, calicheamicins and doxorubicin (page 8/13, lines 9-11 of the fifth paragraph under “Payload”). Based on the teachings of Veendaal et al in light of the teachings of Mccombs and Owen, one of skill in the art would conclude that gelonin was anti-mitotic in that it exert toxic effects selectively on cells undergoing proliferation, thus, mitosis.
Chari et al teach DNA damaging agents as ADC payloads including calicheamicins (page 3814, section 6.1.1), CC-1065 and the duocarmycins (page 3815, section 6.2), and SN-38 and the camptotheins (page 3817, section 6.3).  Chari et al teach that the high cytotoxic potency of calicheamicin make it an ideal candidate for an ADC payload especially when antigen expression is limited (page 3814, first column , first full paragraph).  Chari et al teach that at the time of its discover, CC-1065 was among the most potent antitumor antibiotics known (page 3816, first column, lines 1-2).  It is noted that Figure 26 (page 3815) of Chari et al illustrates a 
Koniev and Wagner teach that cysteine is the most convenient target for bioconjugation owing to the exceptionally high nucleophilicity of its sulfhydryl  and its relative rarity in proteins (page 5504, lines 1-6 under the heading “1.3 Cysteine”).
It would have been prima facie obvious to use the 4D5 as a tumor targeting antibody or scFV based on 4D5, and a DNA damaging cytotoxin such as calicheamicin or duocarmycin as the anti-tumor toxin of Schlapsky et al wherein the PAS multimers can be used as repeating units for  the random coil polymer, wherein a cysteine is engineered the C terminus of the final multimer for conjugation via a non-peptide bond to a non-peptide linker attached to calicheamicin or duocarmycin.  One of skill in the art would have been motivated to do so because McCombs and Owen teach that the vast majority of ADC payloads in clinical trials are either anti-mitotic or DNA damaging and Chari et al teach DNA damaging agents as ADC payloads including calicheamicins, CC-1065 and the duocarmycins.  It would have been prima facie obvious to one of skill in the art to engineer a Cys residue at either the N-terminus or the C-terminus of the final random coil multimer, for attachment of a crosslinker to provide a linkage handle to the calicheamicin or duocarmycin.  One of skill in the art would have been motivated to have the random coil sequence at either the N-terminus or the C-terminus of the scFv or antibody because Cao et al teach that the flexible linker GGGGS was used at the C-terminus or the N-terminus of the of the anti-Her2 scFv, and the KD of the two scFv conjugates were both less than 0.2 nM. Thus, one of skill in the art would conclude that placing the longer random coil . 

Claims 1, 7, 9, 10, 12, 15, 18, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlapschy et al (WO2008/155134) in view of Skerra  (Journal of Molecular Recognition, 2000, Vol. 13, pp. 167-187).

Schlapschy et al teach amino acid sequences consisting of Ala, Ser and Pro adopt random coil conformation under physiological conditions (page 11, lines 3-5).  Schlapschy et al teach that the amino acids forming the random coil have no more than 6 consecutive amino acids, comprise less than 40% Pro (page 11, lines 1-7 of the bottom paragraph), less than about 50% Ala (page 13, lines 9-13) and less than about 50% Ser (page 13, lines 14-18) or 35% Pro, 50% Ala and 15% Ser (page 13, lines 1-3 of the third full paragraph). Schlapschy et al teach that the random coil serves to greatly increase the hydrodynamic volume of a functional protein to which it is attached while maintaining the function of the protein to which it is attached (page 11, lines 9-14).  Schlapschy et al teach that in contrast to HSA, and  Igs, recombinant antibody fragments suffer from rapid blood clearance, in particular for proteins having a size below  the threshold value for kidney filtration of about 70 kDa (page 1, lines 1-8 of the second paragraph).  Schlapschy et al teach that intravenously administered biologically active proteins which are modified to comprise a random coil domain  display an unexpected prolongation of plasma half-life (pages 3-4,bridging paragraph).  Schlapschy et al teach a biologically active protein comprising a first domain mediating a biological activity and a second domain comprising an amino acid sequence forming a random coli conformation (page 3, 4th full paragraph).  


Schlapschy et al teach that biological proteins of the invention include binding proteins, immunoglobulins and antibody fragments (page 21, lines 19-22) lipocalins or various types of scaffold-derived binding proteins as described by Skerra (J of Mol Recog, 2000, Vol. 13, pp. 167-187) (pages 21-22, bridging paragraph).
Skerra teaches scaffolds of lipocalins,  (page 177-179), and Knottins (pages 179-180).  Skerra teaches the construction of libraries comprising variants of the candidate scaffolds  and the selection of variants with novel ligand binding function (page 184. Figure 2, legend, which meets the limitations of lipocalin “mutein” and knottin “mutein”.
It would have been prima facie obvious before the effective filing date to identify lipocalin muteins and knottin muteins with novel binding function and use them as the targeting domain in the method of Schlapschy et al.  One of skill in the art would have been motivated to do so based on the suggestion of Schlapschy et al that scaffolds of Skerra be used in the invention.


Claims 1, 7-9, 10, 12, 15, 18, 22, 24are rejected under 35 U.S.C. 103 as being unpatentable over Schlapschy et al (WO2008/155134) in view of Skerra et al as applied to s 1, 7, 9, 10, 12, 15, 18, 22, 24 above, and further in view of Lorey et al (Journal of Biological chemistry, 214, Vol. 289, pp. 8493-8507, reference of the IDS).
Claim 8 requires  a targeted compound wherein  the non-immunoglobulin protein is a ubiquitin mutein that is 80-94% identical to ubiquitin of SEQ ID NO:1.
Lorey et al teach that human ubiquitin was used  as a scaffold for library generation to select for ubiquitin  muteins having binding specificity to oncofetal fibronectin extradomain B (page 8494, first column, last paragraph before “Experimental Procedure” and lines 1-2 under the heading of  “Experimental Procedure” ).  Lorey et al teach ubiquitin variant “77405”  which is 90% identical to SEQ ID NO:2 and 89% identical to SEQ ID NO:1. Lorey et al teach that the 77405 variant had target binding affinity, KD, in the sub-nM range (Page 8500, Table 2). 
It would have been prima facie obvious before the effective filing date to use a ubiquitin mutein as a scaffold for  the targeted compound of Schlapschy et al.  One of skill in the art would have been motivated to do so based on the suggestion of Schlapschy et al that protein scaffolds be used as targeting compounds and the teachings of Lorey et al on obtaining a ubiquitin muteins and screening said muteins for specific high affinity binding to target molecules.

All claims are rejected.


.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643